DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-12 and 16-20), in the reply filed on 06/17/2022, is acknowledged. 
Examiner has reviewed the facts behind the restriction requirement and realizes that no art was used to break unity between Group I and Group II. However, the Examiner has found 102 art, BOTTING, against Group I claim 16, which can be applied to break unity.  Therefore, Groups I and II lack unity and the Restriction Requirement of April 20, 2022, is maintained.
Examiner asked for a restriction between Group I (claims 1-12 and 16-20) and Group II (claims 13-15), and asked for a species election of additional therapeutic agent, herpesvirus, ATR inhibitor, CHK1 inhibitor, and ATR-mediated DNA-damage-checkpoint pathway inhibitor compound.
Applicant provided a complaint restriction election of Group I. Applicant provided a complaint species election for additional therapeutic agent (PF-00477736), herpesvirus (HSV-1), ATR inhibitor (VE-822), CHK1 inhibitor (PF-00477736), and ATR-mediated DNA-damage-checkpoint pathway inhibitor compound (VE-822).
A search for Applicant’s elected species of VE-822 did not retrieve applicable prior art as used in method claims 1 and/or 16-18. Therefore, the Examiner extended the search to VE-821 for base claims 1 and/or 16-18.  This search retrieved applicable prior art.  Therefore, the search for ATR compounds/compounds of Table 1 will not be extended unnecessarily to additional species in/for/during this Office Action.
Furthermore, a search for Applicant’s elected species of PF-00477736 (additional therapeutic agent) did not retrieve applicable prior art as used as an additional therapeutic agent or CHK1 inhibitor with VE-821 in method claims 1 and/or 16-18.  Therefore, the Examiner extended the search to KU-55933 for base claims 1 and 16-18.  This search retrieved applicable prior art. See “SEARCH 6-10” (conducted in Registry and Hcaplus of STN) in enclosed search notes. A review of the instant application’s inventor and assignee names within these “SEARCH 6-10” STN Search results did not retrieve double patent references. Furthermore, the review of the instant application’s inventor and assignee names did not retrieve double patent references from PALM and PE2E search databases. See “SEARCH 1-4” in the enclosed search notes. 
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.
The Examiner foresees many more rounds of RCE prosecution to completely search and report prior art for all Table 1 compounds and all compounds of claim 16.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       If a new prior art reference is found from an extended Markush search of Table 1 (ATR and CHK1 inhibitor compounds) once Applicants render moot the prior art rejections, below; and/or 
(3)	If a rejection is required for Group 2, once Group 2 is rejoined; and/or  
(4)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/332,211
This Office Action is responsive to the amended claims of March 11, 2019.
Claims 1-12 and 16-20 have been examined on the merits. Claims 1-12 and 16-20 are original. 
Priority
Applicants identify the serial #:  16/332,211, as a national stage entry of PCT/US17/51176, filed 09/12/2017, which claims priority to the U.S. provisional application 62/393,166, filed 09/12/2016. 
The instant claims have support from 62/393,166, therefore 09/12/2016 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted both on 08/06/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as drafted references any compound of “Table 1”. 
	This limitation renders the metes and bounds of claim 1 undefined (thus claim 1 is indefinite). As drafted, the reader has no idea to what compounds claim 1 is truly drawn. Referencing compounds by Table number or Figure number in the specification renders a claim indefinite, since Applicants are free to update the specification any time before issue fee payment is due, including after prosecution (of claims) has closed. Thus, if Examiner were to allow the claims in which the indefinite reference was made to Table 1, Applicants could then amend the specification to include compounds not previously examined, pay the issue fee, and thus have a patent drawn to compound(s) that was never previously examined. See MPEP 2173.05(s). 
	Similarly, independent claims 17 and 18 are rejected since they also reference Table 1. They are rejected for the same rationale as claim 1, above. 
Claims 2-12, which refer back to claim 1, are similarly rejected as indefinite since these claims do not remedy the rationale underpinning the rejection of claim 1. 
Claims 19-20, which refer back to claim 18, are similarly rejected as indefinite since these claims do not remedy the rationale underpinning the rejection of claim 18.
	To render this rejection moot, Applicants should copy the Table 1 compounds from the specification and paste the compounds into claims 1 and 17-18 and remove all references to “Table 1” in all the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
BOTTING (Botting et al., “H2AX phosphorylation and DNA damage kinase activity are dispensable for herpes simplex virus replication”, Virology Journal, pages 1-11, Jan 27, 2016)  as referenced in PTO-892 page 1 U.
BOTTING anticipates a method for reducing HSV-1 (Applicants’ elected herpesvirus) viral replication comprising contacting a cell with an ATR inhibitor VE-821, (figure 2 page 6 of 11; results page 1 of 11, and page 5 of 11 left col.). The Examiner interprets the VE-821 ATR inhibitor as an ATR-mediated DNA-damage-checkpoint pathway inhibitor because BOTTING discloses that ATR responds to single-strand DNA and stalled replication forks breaks within the DNA damage response pathway (page 2 of 11 bottom left col).  This anticipates claim 16. 

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
PFISTER (WO 2015/057461 A2), as referenced in PTO-892 page 1 line N.
PFISTER anticipates a kit comprising VE-821 (pages 43 line 29- page 44 line 15 and page 52 lines 12-14). The phrase “and a label or product insert comprising instructions for use of the compound to treat herpesvirus infection or a symptom or disorder associated with a herpesvirus infection in a subject” constitutes nonfunctional printed matter; nonfunctional printed matter does not distinguish claimed product from prior art. Claims 19-20 also constitute nonfunctional printed matter.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III). This anticipates claims 18-20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
BOTTING (Botting et al., “H2AX phosphorylation and DNA damage kinase activity are dispensable for herpes simplex virus replication”, Virology Journal, pages 1-11, Jan 27, 2016), as referenced in PTO-892 page 1 U. 

Claim 1 is drawn to a method of treating or preventing a herpesvirus infection by administering a compound selected from table 1 (an ATR inhibitor or a CHK1 inhibitor). Claim 2 is drawn to administering an additional therapeutic agent. Claim 3 and 4 are drawn to the therapeutic agents administered simultaneously or sequentially. Claim 5 and 12 are drawn to the herpesvirus HSV-1. Claim 6 is drawn to the compound inhibiting ATR-mediated DNA-damage-checkpoint pathway. Claim 7 is drawn to an ATR inhibitor. Claim 8 is drawn to VE-821. Claim 11 is drawn to a compound of Table 1 that is not an ATM inhibitor. Claim 16 is drawn to a method for reducing HSV viral replication by contacting a cell with an ATR-mediated DNA-damage-checkpoint pathway inhibitor compound. Claim 17 is drawn to a method of inhibiting HSV by administering a compound of table 1. 

Determining the scope and contents of the prior art
BOTTING teaches a method for reducing HSV-1 viral replication comprising contacting a cell with an ATR inhibitor VE-821 (figure 2 page 6 of 11; results page 1 of 11, and page 5 of 11 left col.). The Examiner interprets this ATR inhibitor as an ATR-mediated DNA-damage-checkpoint pathway inhibitor because BOTTING discloses that ATR responds to single-strand DNA and stalled replication forks breaks within the DNA damage response pathway (page 2 left col).  This teaches claims 16 and helps teach the limitations of claims 1, 5-8, 12, and 17. 
BOTTING teaches administering both ATM inhibitor (KU-55933) and ATR inhibitor (VE-821) (page 5 of 11 right col). The ATM inhibitor (KU-55933) is an additional therapeutic agent. The Examiner interprets BOTTING figure 2 on page 6 as administering both compounds simultaneously or sequentially. This helps teach the limitation of claims 2-4 and 11. 

Ascertaining the differences between the prior art and the claims at issue:
While BOTTING teaches a method for reducing HSV-1 viral replication comprising contacting a human cell with an ATR inhibitor VE-821 (figure 2 page 6, results page 1, and page 5 left col.), and while BOTTING teaches administering both ATM inhibitor KU-55933, and ATR inhibitor VE-821 (page 5 right col), BOTTING does not teach all the limitations of the instant rejected claims. 

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of combination herpes treatments, and possesses the technical knowledge necessary to make adjustments to the combination therapeutics to optimize/enhance the pharmacokinetic properties of the compounds of ATR inhibitors and CHK1 inhibitors.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination therapeutics and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 1-8, 11-12, and 16-17 are prima facie obvious in light of the reference BOTTING. 
It would have been obvious for the artisan to use VE-821, which is an ATR inhibitor, in order to treat or prevent an HSV-1 infection. VE-821 is effective in reducing HSV-1 viral replication in human cells (BOTTING figure 2 page 6, results page 1, and page 5 left col.), and an infection of HSV-1 in a person results in an increased or positive amount of HSV-1. Therefore, reducing the amount of HSV-1 would treat an infection of HSV-1. Additionally, a subject must be identified before treatment as in claim 17. This teaches claims 1, 5-8, 12, and 16-17.
Furthermore, the artisan would be motivated to combine VE-821 (ATR inhibitor) and an additional therapeutic agent (KU-55933) in order to treat or prevent an HSV-1 infection. The artisan would expect that since VE-821 is known to inhibit HSV-1 (BOTTING figure 2 page 6 of 11, results page 1 of 11, and page 5 of 11 left col. through page 6 of 11 including Fig 2) and since the additional therapeutic agent (KU-55933) is known to inhibit HSV-1’s growth (BOTTING page 5 of 11 right col), that combining both would result in a functional HSV-1 treatment. It is prima facie obvious to combine one HSV-1 treatment (VE-821, an ATR inhibitor) with another HSV-1 treatment (KU-55933) in order to form a composition to be used for the very same purpose (treating HSV-1). This teaches claim 2. 
Additionally, the artisan would have found it obvious to administer VE-821 (ATR inhibitor) and an additional therapeutic agent (KU-55933) either simultaneously or sequentially. It is natural to conclude the two claimed ways of administration, either simultaneously or sequentially, as there are only two ways in which to administer two compounds. This teaches claims 3 and 4. 
The artisan would have found it obvious that a compound from table 1, i.e. an ATR inhibitor or CHK1 inhibitor, would not inhibit ATM. The artisan would expect that a compound from table 1 does not also inhibit ATM because, without any evidence to the contrary, an ATR inhibitor inhibits ATR and CHK1 inhibitor inhibits CHK1.  Furthermore, BOTTING is silent as to VE-821 being a ATM inhibitor.  This teaches claim 11. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are presently allowable as written.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GILLIAN A HUTTER/           Examiner, Art Unit 1625                    



/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625